        Case 1:21-cv-02390-DLC Document 9 Filed 03/19/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 UNION SQUARE SUPPLY INC, individually :
 and on behalf of a class of all other :               21cv2390 (DLC)
 persons similarly situated,            :
                                        :                    ORDER
                     Plaintiff,         :
                                        :
           -v-                          :
                                        :
 MAYOR BILL DE BLASIO, CITY OF NEW YORK :
 NEW YORK CITY DEPARTMENT OF CONSUMER   :
 AND WORKER PROTECTION, LORELAI SALAS, :
 as Commissioner of the New York City   :
 Department of Consumer and Worker      :
 Protection, OFFICE OF ADMINISTRATIVE   :
 TRIALS & HEARINGS, and JONI KLETTER, a :
 Commissioner and Chief Administrative :
 Law Judge of the Office of             :
 Administrative Trials and Hearings,    :
 INSPECTOR DAVI, and INSPECTOR JOHN     :
 DOE(S) AND INSPECTOR JANE DOE(S),      :
 to be identified later,                :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On March 19, 2021, the plaintiff filed the above-captioned

case.   The complaint principally alleges that New York City’s

price gouging statute is enforced in an unconstitutional manner

and seeks injunctive relief and monetary damages.          Later on

March 19, the plaintiff moved for a temporary restraining order,

seeking to enjoin the enforcement of a penalty imposed on the

plaintiff under New York City’s price gouging statute and to
         Case 1:21-cv-02390-DLC Document 9 Filed 03/19/21 Page 2 of 4


enjoin future enforcement actions under the statute.            It is

hereby

     ORDERED that the plaintiffs shall serve their March 19

motion for a temporary restraining order on the defendants by

March 22, 2021.

     IT IS FURTHER ORDERED that the plaintiff shall promptly

file affidavits of service.

     IT IS FURTHER ORDERED that a conference is scheduled for

March 23, 2021 at 4 pm.       The conference shall proceed via the

Microsoft Teams videoconference platform.          To access the

conference, paste the following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_YTczMzYxNTYtNDllZi00MzgxLWIyZjEtZjVkNDNmNGY2ZD

Zh%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d

     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1         The link in this

order is currently live.       Participants are directed to test

their videoconference setup in advance of the conference --

including their ability to access the link.          Participants shall


1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
                                2
       Case 1:21-cv-02390-DLC Document 9 Filed 03/19/21 Page 3 of 4


report any difficulties accessing the link to chambers no later

than 24 hours in advance of the conference so that chambers may

assist the parties.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   If the participant is using an internet browser,

it is recommended to use either Microsoft Edge or Google Chrome

as Teams is not fully compatible with other browsers.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:




2 Please note that participants who access the Teams meeting
using an internet browser may only be able to view one
participant at a time.
                                3
         Case 1:21-cv-02390-DLC Document 9 Filed 03/19/21 Page 4 of 4


            Call-in number:         917-933-2166
            Conference ID:          840 182 38#

    SO ORDERED:

Dated:      New York, New York
            March 19, 2021


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      4
